         Case 1:19-cv-00719-GHW Document 1 Filed 01/24/19 Page 1 of 18



LEE LITIGATION GROUP, PLLC
C.K. Lee (CL 4086)
Anne Seelig (AS 3976)
30 East 39th Street, Second Floor
New York, NY 10016
Tel.: 212-465-1188
Fax: 212-465-1181
Attorneys for Plaintiff

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


PHILLIP SULLIVAN, JR.,
                                                      Case No.:

       Plaintiff,                                     COMPLAINT

               -against-


DOCTOR’S ASSOCIATES LLC,
GEETA FASTFOOD ENTERPRISE INC,
and ABHIMANUE MANCHANDA,

       Defendants.


Plaintiff, PHILLIP SULLIVAN, JR. (hereinafter “Plaintiff”), by and through his undersigned

attorney, hereby files this Complaint against Defendants, DOCTOR’S ASSOCIATES LLC,

GEETA FASTFOOD ENTERPRISE INC, and ABHIMANUE MANCHANDA (hereinafter

“Defendants”), pursuant to 42 U.S.C. § 12181, et seq., of the Americans with Disabilities Act of

1990 (“ADA”), New York State Human Rights Law, N.Y. Exec. Law, Article 15 (Executive Law

§ 290 et seq.) and the New York City Human Rights Law, N.Y.C. Administrative Code § 8-101 et

seq. (“City Law”).




                                               1
         Case 1:19-cv-00719-GHW Document 1 Filed 01/24/19 Page 2 of 18



                                 PRELIMINARY STATEMENT

        1.     Plaintiff, PHILLIP SULLIVAN, JR., is a deaf individual who communicates

primarily in American Sign Language (“ASL”), which is his expressed, preferred, and most

effective means of communication. Plaintiff was treated with rudeness and was refused service

and suffered discrimination on the basis of his disability when he attempted to purchase food from

a Subway restaurant in New York State. Through the discriminatory treatment he faced, and

because of the failure to provide readily available technological aids to the hearing impaired,

Plaintiff learned not only that Subway restaurants are inaccessible to deaf individuals, but also that

Subway restaurants’ employees, managers, and franchisees are inadequately trained and

improperly educated about the communication needs and rights of deaf individuals.

                                 JURISDICTION AND VENUE

        2.     This Court has subject matter jurisdiction of this action pursuant to 28 U.S.C.

§ 1331, 1343, and 1367, for Plaintiff’s claims arising under Title III of the Americans with

Disabilities Act, 42 U.S.C. § 12181, et seq. (“ADA”).

        3.     This Court has supplemental jurisdiction pursuant to 28 U.S.C. § 1367, over

Plaintiff’s pendent claims under the New York State Human Rights Law, N.Y. Exec. Law, Article

15 (Executive Law § 290 et seq.) and the New York City Human Rights Law, N.Y.C.

Administrative Code § 8-101 et seq. (“City Law”).

        4.     Venue is proper in the Southern District of New York pursuant to 28 U.S.C.

§§ 1391(b)-(c) and 1441(a).

        5.     Defendants are registered to do business in New York State and have been doing

business in New York State, including the Southern District of New York. Defendants have been

and are committing the acts alleged herein in the Southern District of New York, have been and




                                                  2
         Case 1:19-cv-00719-GHW Document 1 Filed 01/24/19 Page 3 of 18



are violating the rights of consumers in the Southern District of New York, and have been and are

causing injury to consumers in the Southern District of New York. A substantial part of the acts

and omissions giving rise to Plaintiff’s claims have occurred in the Southern District of New York.

                                            PARTIES

        6.     Plaintiff is and has been at all times material hereto a resident of New York County,

New York.

        7.     Plaintiff is legally deaf and a member of a protected class under the ADA, 42 U.S.C.

§ 12102(1)-(2), the regulations implementing the ADA set forth at 28 CFR § 36.101 et seq., the

New York State Human Rights Law, and the New York City Human Rights Law.

        8.     Defendant DOCTOR’S ASSOCIATES LLC (hereinafter “Defendant Doctor’s

Associates”) is a Florida limited liability company with a principal address located at 8400 NW

36th St. Suite 530, Doral, FL 33166 and a mailing address at 325 Sub Way, Milford, CT 06461.

Defendant Doctor’s Associates has a registered agent, Corporation Service Company, with the

address 1201 Hays Street, Tallahassee, FL 32301.

        9.     Defendant DOCTOR’S ASSOCIATES LLC is the franchisor of Subway

restaurants. Subway is a fast-food restaurant franchise that primarily sells submarine sandwiches,

with over 26,000 restaurants in the United States owned and operated by the chain’s franchisees.

Subway is the largest franchise, single-brand restaurant chain, and restaurant operator in the world.

        10.    Defendant GEETA FASTFOOD ENTERPRISE INC (hereinafter “Defendant

Geeta Fastfood”) is the franchisee which holds the business license to operate the Subway

restaurant located at 223 Avenue B, New York, NY 10009. Defendant Geeta Fastfood is a New

York business corporation which has a DOS Process agent, Ashok Kumar, with the address 573

Main Street, New Rochelle, New York 10801.




                                                 3
         Case 1:19-cv-00719-GHW Document 1 Filed 01/24/19 Page 4 of 18



        11.    Defendant Abhimanue Manchanda (hereinafter “Defendant Manchanda”) is the

individual who owns the Subway restaurant located at 223 Avenue B, New York, NY 10009

(hereinafter the “Restaurant” or “Subway Restaurant”), under the business entity Geeta Fastfood

Enterprise Inc.. Defendant Manchanda exercises actual control over the day-to-day operations of

the Subway Restaurant.

        12.    The Restaurant is a public accommodation under federal and state

antidiscrimination laws and is subject to the requirements thereof.

                                 FACTUAL ALLEGATIONS

        13.    Plaintiff is a profoundly deaf individual whose first and primary language is

American Sign Language, in which he communicates fluently.

        14.    On September 20, 2018, Plaintiff personally visited the Subway Restaurant located

at 223 Avenue B, New York, NY 10009 with the intention of buying a steak sandwich.

        15.    At that time, an employee behind the counter was in charge of taking customers’

orders. Plaintiff pointed to the food on the counter and used hand gestures to indicate that he

wanted a steak sandwich. The fact that Plaintiff was deaf was clearly noted by the employee.

        16.    Rather than accommodate Plaintiff’s disability and attempt to communicate with

him, Defendant Manchanda’s employee was impatient and angry. The employee used angry hand

gestures and aggressive body language when communicating with Plaintiff. Plaintiff did not

understand the exact meaning of the employee’s hand gestures and body language, but felt

humiliated and confused.

        17.    The Restaurant employee then expressed her anger by taking a sandwich and

forcefully smashing the sandwich flat on the counter. It was clear from the hostile act that the

employee did not intend to serve the sandwich to Plaintiff.




                                                 4
         Case 1:19-cv-00719-GHW Document 1 Filed 01/24/19 Page 5 of 18



        18.    Plaintiff’s order was not processed, and no other Restaurant employee

communicated with Plaintiff, leaving Plaintiff feeling humiliated, frustrated, and helpless. Plaintiff

then left the Subway Restaurant.

        19.    Based on the incident described above, Defendants failed to provide the same

service to deaf individuals as they provide to hearing (i.e., non-deaf) individuals.

        20.    Defendant Manchanda offered no equivalent alternative service or accessible means

for Plaintiff to place an order at the Subway Restaurant. Defendant Manchanda’s conduct caused

Plaintiff to be denied the full and equal enjoyment of Defendant’s goods, services, facilities,

privileges, advantages, and/or accommodations.

        21.    Defendant Manchanda’s discriminatory conduct on the basis of Plaintiff’s

disability caused Plaintiff to suffer emotional distress, including humiliation and helplessness.

        22.    Defendant Doctor’s Associates is the franchisor of Subway restaurants and has

significant control over the way its franchise owners and franchisees operate the business. As the

franchisor, Defendant Doctor’s Associates is responsible for setting company policy and providing

adequate ongoing training on a regular basis to franchise owners. It is also responsible for

providing ongoing support and necessary tools and resources to its franchise owners, including

regular training and education on providing proper access to individuals with disabilities under the

ADA. Defendant Doctor’s Associates is additionally responsible for addressing any concerns or

issues that may arise as well as maintaining overall brand reputation, awareness, and development.

        23.    Defendant Doctor’s Associates has actual control and responsibility over all

Subway restaurants’ compliance, adherence to laws, franchisee training, and the way franchise

owners conduct their business, as well as setting Employment Practices and Code of Conduct

policy for all franchisees. Defendant Doctor’s Associates failed to fulfill its responsibility to set




                                                  5
         Case 1:19-cv-00719-GHW Document 1 Filed 01/24/19 Page 6 of 18



anti-harassment and anti-discrimination policies within its Employment Practices and/or Code of

Conduct policies. As a result of its failure to provide adequate anti-harassment, discrimination,

and ADA compliance training to its franchisees and franchise owners which emphasizes the

responsibility to conduct their business in a manner which prevents discrimination against persons

with disabilities, as well as requiring that all franchisees and franchise owners adhere to an Zero

Tolerance policy against discrimination and harassment as part of its Employment Practices and/or

Code of Conduct policies, Defendant Doctor’s Associates caused Plaintiff to suffer substantial

harm and discrimination.

        24.     Defendant Geeta Fastfood is the franchisee and business entity which holds a

current license to operate the Subway Restaurant. Plaintiff was barred from access at Defendant

Geeta Fastfood’s Restaurant, and the harm and discrimination suffered by Plaintiff occurred at

Defendant Geeta Fastfood’s Restaurant.

        25.     Defendant Manchanda, as the individual franchise owner, is responsible for

implementing business operations. Defendant Manchanda failed to properly train his employees

to not discriminate against deaf patrons and other individuals with disabilities, resulting in Plaintiff

suffering abusive conduct and being unable to purchase goods and services as the Restaurant. As

a result of the deficient training, employee awareness, and Restaurant policies at Defendant

Manchanda’s Restaurant, Plaintiff suffered substantial harm through the deliberate discrimination

on the basis of his disability by the Restaurant employee.

        26.     Defendants utilize standards, criteria, or methods of administration that have the

effect of discriminating against or perpetuating the discrimination of the hearing impaired.

        27.     The failure of Defendants to provide equal access to deaf and hard-of-hearing

individuals violates the mandate of the ADA to provide “full and equal enjoyment” of a public




                                                   6
         Case 1:19-cv-00719-GHW Document 1 Filed 01/24/19 Page 7 of 18



accommodation’s goods, services, facilities, and privileges. Places of public accommodation

include “place[s] of exhibition and entertainment,” “places[s] of recreation,” and “service

establishments.” 28 C.F.R. § 36.201(a); 42 U.S.C. § 12181(7).

        28.     Defendants also fail to utilize proper and readily available technology that would

allow hearing impaired individuals to place orders at the Restaurant. Failure to provide such

technology is an access barrier in violation of the ADA and New York State and City laws.



                                  FIRST CAUSE OF ACTION

   (Violation of 42 U.S.C. § 12181, et seq. — Title III of the Americans with Disabilities Act)

        29.    Plaintiff realleges and incorporates by reference the foregoing allegations as if set

forth fully herein.

        30.    Title III of the Americans with Disabilities Act of 1990, 42 U.S.C. § 12182(a),

provides that “No individual shall be discriminated against on the basis of disability in the full and

equal enjoyment of the goods, services, facilities, privileges, advantages, or accommodations of

any place of public accommodation by any person who owns, leases (or leases to), or operates a

place of public accommodation.” Title III also prohibits an entity from “[u]tilizing standards or

criteria or methods of administration that have the effect of discriminating on the basis of

disability.” 42 U.S.C. § 12181(b)(2)(D)(I).

        31.    Title III of the ADA further provides that “[i]t shall be discriminatory to afford an

individual or class of individuals, on the basis of a disability or disabilities of such individual or

class, directly, or through contractual, licensing, or other arrangements with the opportunity to

participate in or benefit from a good, service, facility, privilege, advantage, or accommodation

that is not equal to that afforded to other individuals.” 42 U.S.C. § 12182(b)(1)(A)(ii).




                                                  7
         Case 1:19-cv-00719-GHW Document 1 Filed 01/24/19 Page 8 of 18



        32.    Title III of the ADA further defines discrimination to include “a failure to take such

steps as may be necessary to ensure that no individual with a disability is excluded, denied

services, segregated or otherwise treated differently than other individuals because of the absence

of auxiliary aids and services.” 42 U.S.C. § 12182(b)(2)(A)(iii).

        33.    Title III of the ADA further defines discrimination to include “a failure to remove

architectural barriers, and communication barriers that are structural in nature, in existing facilities

. . . where such removal is readily achievable,” or “where an entity can demonstrate that the

removal of a barrier . . . is not readily achievable a failure to make such goods, services, facilities,

privileges, advantages, or accommodations available through alternative methods if such methods

are readily achievable.”42 U.S.C. § 12182(b)(2)(A)(iv – v).

        34.    Defendants operate a place of public accommodation as defined by Title III of

ADA, 42 U.S.C. § 12181(7).

        35.    Under Title III of the ADA, 42 U.S.C. § 12182(b)(1)(A)(I) it is unlawful

discrimination to deny individuals with disabilities or a class of individuals with disabilities the

opportunity to participate in or benefit from the goods, services, facilities, privileges, advantages,

or accommodations of an entity.

        36.    Specifically, under Title III of the ADA, 42 U.S.C. § 12182(b)(2)(A)(II), unlawful

discrimination includes, among other things, “a failure to make reasonable modifications in

policies, practices, or procedures, when such modifications are necessary to afford such goods,

services, facilities, privileges, advantages, or accommodations to individuals with disabilities,

unless the entity can demonstrate that making such modifications would fundamentally alter the

nature of such goods, services, facilities, privileges, advantages or accommodations.”

        37.    The acts alleged herein constitute violations of Title III of the ADA, 42 U.S.C.




                                                   8
           Case 1:19-cv-00719-GHW Document 1 Filed 01/24/19 Page 9 of 18



§ 12101 et seq., and the regulations promulgated thereunder. Individuals who are deaf and hard-

of-hearing have not been provided services that are provided to other patrons who are not disabled,

and/or have been provided services that are inferior to the services provided to non-disabled

patrons.

           38.   Defendants have failed to take any prompt and equitable steps to remedy its

discriminatory conduct. These violations are ongoing.

           39.   Modifying its policies, practices, and services to make its service accessible to deaf

and hard-of-hearing individuals would not fundamentally alter the nature of Defendants’ business,

nor would it pose an undue burden to this flourishing company.

           40.   As such, Defendants discriminate, and will continue in the future to discriminate

against Plaintiff on the basis of disability in the full and equal enjoyment of the goods, services,

facilities, privileges, advantages, accommodations and/or opportunities of its restaurants in

violation of Title III of the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. and/or its

implementing regulations.

           41.   Unless the Court enjoins Defendants from continuing to engage in these unlawful

practices, Plaintiff will continue to suffer irreparable harm. Plaintiff intends to return to the

Subway Restaurant in the future once the service is available.

           42.   The actions of Defendants were and are in violation of the ADA and therefore

Plaintiff invokes his statutory right to injunctive relief to remedy the discrimination.

           43.   Plaintiff is also entitled to reasonable attorneys’ fees and costs.

           44.   Pursuant to 42 U.S.C. § 12188 and the remedies, procedures, and rights set forth

and incorporated therein Plaintiff prays for judgment as set forth below.




                                                    9
         Case 1:19-cv-00719-GHW Document 1 Filed 01/24/19 Page 10 of 18



                                      SECOND CAUSE OF ACTION

                (Violation of New York State Human Rights Law, N.Y. Exec. Law,
                              Article 15 (Executive Law § 292 et seq.)


         45.    Plaintiff realleges and incorporates by reference the foregoing allegations as though

fully set forth herein.

         46.    N.Y. Exec. Law § 296(2)(a) provides that it is “an unlawful discriminatory practice

for any person, being the owner, lessee, proprietor, manager, superintendent, agent or employee

of any place of public accommodation . . . because of the . . . disability of any person, directly or

indirectly, to refuse, withhold from or deny to such person any of the accommodations, advantages,

facilities or privileges thereof.”

         47.    Defendant Manchanda operates a place of public accommodation as defined by

N.Y. Exec. Law § 292(9).

         48.    Defendants are subject to New York Human Rights Law because they own, license,

and/or operate the Subway Restaurant. Defendants are persons within the meaning of N.Y. Exec.

Law § 292(1).

         49.    Defendants are violating N.Y. Exec. Law § 296(2)(a) in failing to provide deaf and

hard-of-hearing patrons full and equal access to the facilities, goods, and services that Defendants

make available to the non-disabled public.

         50.    Specifically, under N.Y. Exec. Law § 296(2)(c)(I), unlawful discriminatory practice

includes, among other things, “a refusal to make reasonable modifications in policies, practices,

or procedures, when such modifications are necessary to afford facilities, privileges, advantages

or accommodations to individuals with disabilities, unless such person can demonstrate that

making such modifications would fundamentally alter the nature of such facilities, privileges,



                                                 10
        Case 1:19-cv-00719-GHW Document 1 Filed 01/24/19 Page 11 of 18



advantages or accommodations.”

        51.    In addition, under N.Y. Exec. Law § 296(2)(c)(II), unlawful discriminatory practice

also includes, “a refusal to take such steps as may be necessary to ensure that no individual with a

disability is excluded or denied services because of the absence of auxiliary aids and services,

unless such person can demonstrate that taking such steps would fundamentally alter the nature of

the facility, privilege, advantage or accommodation being offered or would result in an undue

burden.”

        52.    Defendants have failed to take any prompt and equitable steps to remedy its

discriminatory conduct. These violations are ongoing. Plaintiff intends to return to the Subway

Restaurant in the future once the discriminatory conduct is remediated.

        53.    As such, Defendants discriminate, and will continue in the future to discriminate

against Plaintiff on the basis of disability in the full and equal enjoyment of the goods, services,

facilities, privileges, advantages, accommodations, and/or opportunities of its restaurants under

§ 296(2) et seq. and/or its implementing regulations. Unless the Court enjoins Defendants from

continuing to engage in these unlawful practices, Plaintiff will continue to suffer irreparable harm.

        54.    The actions of Defendants were and are in violation of New York State Human

Rights Law and therefore Plaintiff invokes his right to injunctive relief to remedy the

discrimination.

        55.    Defendants have further violated the New York State Human Rights Law by being

in violation of the rights provided under the ADA.

        56.    Plaintiff is also entitled to compensatory damages, as well as civil penalties and fines

pursuant to N.Y. Exc. Law § 297(4)(c) et seq. for each and every offense.

        57.    Plaintiff is also entitled to reasonable attorneys’ fees and costs.




                                                 11
         Case 1:19-cv-00719-GHW Document 1 Filed 01/24/19 Page 12 of 18



         58.    Pursuant to N.Y. Exec. Law § 297 and the remedies, procedures, and rights set forth

and incorporated therein Plaintiff prays for judgment as set forth below.



                                        THIRD CAUSE OF ACTION

                  (Violation of New York State Civil Rights Law, NY CLS Civ R,
                                  Article 4 (CLS Civ R § 40 et seq.)
         59.    Plaintiff served notice thereof upon the attorney general as required by N.Y. Civil

Rights Law § 53.

         60.    Plaintiff realleges and incorporates by reference the foregoing allegations as though

fully set forth herein.

         61.    N.Y. Civil Rights Law § 40 provides that “all persons within the jurisdiction of

this state shall be entitled to the full and equal accommodations, advantages, facilities and

privileges of any places of public accommodations, resort or amusement, subject only to the

conditions and limitations established by law and applicable alike to all persons. No persons, being

the owner, lessee, proprietor, manager, superintendent, agent, or employee of any such place shall

directly or indirectly refuse, withhold from, or deny to any person any of the accommodations,

advantages, facilities and privileges thereof . . .”

         62.    N.Y. Civil Rights Law § 40-c(2) provides that “no person because of . . . disability,

as such term is defined in section two hundred ninety-two of executive law, be subjected to any

discrimination in his or her civil rights, or to any harassment, as defined in section 240.25 of the

penal law, in the exercise thereof, by any other person or by any firm, corporation or institution,

or by the state or any agency or subdivision.”

         63.    Defendants own and/or operate the Subway Restaurant, which is a public

accommodation within the definition of N.Y. Civil Rights Law § 40-c(2).



                                                   12
        Case 1:19-cv-00719-GHW Document 1 Filed 01/24/19 Page 13 of 18



        64.    Defendants are subject to New York Civil Rights Law because it owns and operates

the Restaurant. Defendants are a person within the meaning of N.Y. Civil Law § 40-c(2).

        65.    Defendants are violating N.Y. Civil Rights Law § 40-c(2) in denying deaf and hard-

of-hearing patrons full and equal access to the goods and services that Defendants make available

to the non-disabled public.

        66.    In addition, N.Y. Civil Rights Law § 41 states that “any corporation which shall

violate any of the provisions of sections forty, forty-a, forty-b or forty-two . . . shall for each and

every violation thereof be liable to a penalty of not less than one hundred dollars nor more than

five hundred dollars, to be recovered by the person aggrieved thereby . . . ”

        67.    Specifically, under N.Y. Civil Rights Law § 40-d, “any person who shall violate

any of the provisions of the foregoing section, or subdivision three of section 240.30 or section

240.31 of the penal law, or who shall aid or incite the violation of any of said provisions shall for

each and every violation thereof be liable to a penalty of not less than one hundred dollars nor

more than five hundred dollars, to be recovered by the person aggrieved thereby in any court of

competent jurisdiction in the county in which the defendant shall reside . . . ”

        68.    Defendants have failed to take any prompt and equitable steps to remedy its

discriminatory conduct. These violations are ongoing.

        69.    As such, Defendants discriminate, and will continue in the future to discriminate

against Plaintiff on the basis of disability. Plaintiff was refused, withheld from, or denied the

accommodations, advantages, facilities and privileges thereof in § 40 et seq. and/or its

implementing regulations.

        70.      Plaintiff is entitled to compensatory damages of five hundred dollars per instance,

as well as civil penalties and fines pursuant to N.Y. Civil Law § 40 et seq. for each and every




                                                  13
           Case 1:19-cv-00719-GHW Document 1 Filed 01/24/19 Page 14 of 18



offense.

                                        FOURTH CAUSE OF ACTION

                               (Violation of New York City Human Rights Law,
                                 N.Y.C. Administrative Code § 8-102, et seq.)

           71.   Plaintiff realleges and incorporates by reference the foregoing allegations as if set

forth fully herein.

           72.    N.Y.C. Administrative Code § 8-107(4)(a) provides that “It shall be an unlawful

discriminatory practice for any person who is the owner, franchisor, franchisee, lessor, lessee,

proprietor, manager, superintendent, agent or employee of any place or provider of public

accommodation . . . [b]ecause of any person’s . . . disability . . . directly or indirectly . . . [t]o refuse,

withhold from or deny to such person the full and equal enjoyment, on equal terms and conditions,

of any of the accommodations, advantages, services, facilities or privileges of the place or provider

of public accommodation.”

           73.   Defendants own, license, and/or operate the Subway Restaurant, which is a public

accommodation within the definition of N.Y.C. Administrative Code § 8-102.

           74.   Defendants are subject to City Law because it owns and operates the Subway

Restaurant. Defendants are a person within the meaning of N.Y.C. Administrative Code § 8-102.

           75.   Defendants are violating N.Y.C. Administrative Code § 8-107(4)(a) in denying

deaf and hard-of-hearing patrons full and equal access to the facilities, goods, and services that

Defendants make available to the non-disabled public. Specifically, Defendants are required to

“make reasonable accommodation to the needs of persons with disabilities . . . it is an unlawful

discriminatory practice for any person prohibited by the provisions of [§ 8-107 et seq.] from

discriminating on the basis of disability not to provide a reasonable accommodation to enable a

person with a disability to . . . enjoy the right or rights in question provided that the disability is



                                                     14
         Case 1:19-cv-00719-GHW Document 1 Filed 01/24/19 Page 15 of 18



known or should have been known by the covered entity.” N.Y.C. Administrative Code

§ 8-107(15)(a).

         76.      Defendants have failed to take any prompt and equitable steps to remedy its

discriminatory conduct. These violations are ongoing.

         77.      As such, Defendants discriminate, and will continue in the future to discriminate

against Plaintiff on the basis of disability in the full and equal enjoyment of the goods, services,

facilities, privileges, advantages, accommodations and/or opportunities of its restaurants under

§ 8-107(4)(a) and/or its implementing regulations. Unless the Court enjoins Defendants from

continuing to engage in these unlawful practices, Plaintiff will continue to suffer irreparable harm.

         78.      The actions of Defendants were and are in violation of City law and therefore

Plaintiff invokes his right to injunctive relief to remedy the discrimination.

         79.      Plaintiff is also entitled to compensatory damages, as well as civil penalties and

fines under N.Y.C. Administrative Code § 8-120(8) and § 8-126(a) for each offense.

         80.      Plaintiff is also entitled to reasonable attorneys’ fees and costs.

         81.      Pursuant to N.Y.C. Administrative Code § 8-120 and § 8-126 and the remedies,

procedures, and rights set forth and incorporated therein Plaintiff prays for judgment as set forth

below.

                                   FIFTH CAUSE OF ACTION

                                          (Declaratory Relief)

         82.    Plaintiff realleges and incorporates by reference the foregoing allegations as if set

forth fully herein.

         83.      An actual controversy has arisen and now exists between the parties in that

Plaintiff contends, and believes that Defendants deny, that the Restaurant denied deaf and hard-




                                                   15
        Case 1:19-cv-00719-GHW Document 1 Filed 01/24/19 Page 16 of 18



of-hearing individuals the full and equal access to the goods and services, which Defendants own,

operate, and/or control, fails to comply with applicable laws including, but not limited to, Title III

of the Americans with Disabilities Act, 42 U.S.C. §§ 12182, et seq., N.Y. Exec. Law § 296, et

seq., and N.Y.C. Administrative Code § 8-107, et seq. prohibiting discrimination against the deaf

and hard of hearing.

        84.          A judicial declaration is necessary and appropriate at this time in order that each

of the parties may know their respective rights and duties and act accordingly.

                                         PRAYER FOR RELIEF

                  WHEREFORE, Plaintiff requests relief as follows:

        85.       A preliminary and permanent injunction to prohibit Defendants from violating the

Americans with Disabilities Act, 42 U.S.C. § 12182, et seq., N.Y. Exec. Law § 296, et seq., N.Y.C.

Administrative Code § 8-107, et seq., and the laws of New York;

        86.       Enter a declaratory judgment, pursuant to Rule 57 of the Federal Rules of Civil

Procedure, stating that Defendants have subjected Plaintiff to unlawful discrimination in violation

of Title III of the Americans with Disabilities Act, the New York State Human Rights Law, and

the City Law.

        87.       Enjoin Defendants from implementing or enforcing any policy, procedure, or

practice that discriminates against deaf and hard-of-hearing individuals;

        88.       Order Defendant Doctor’s Associates:

                i.      to develop, implement, promulgate, and comply with a company policy and

                        training process which: includes clauses for anti-discrimination and anti-

                        harassment against customers with disabilities, requires all franchisees and

                        franchise owners to comply with and sign said policy and to train their




                                                     16
Case 1:19-cv-00719-GHW Document 1 Filed 01/24/19 Page 17 of 18



             employees on said policy, and prohibits future discrimination against Plaintiff

             and other deaf or hard-of-hearing individuals by educating its franchisees and

             franchise owners about the communication needs of deaf and hard-of-hearing

             individuals and promotes a culture of providing all customers, disabled and

             non-disabled alike, with equal respect and service;

      ii.    to develop, implement, promulgate, and comply with a policy and training

             process to ensure that Defendant Manchanda, Defendant Geeta Fastfood, and

             other franchisees and franchise owners of its restaurants will consider the

             communication needs of deaf individuals who seek Defendants’ goods and/or

             services and will affirmatively work with deaf individuals to provide effective

             auxiliary aids and services to make their services accessible; and

      iii.   to train all its employees, staff, vendors, franchisees, franchise owners, and

             other agents on a regular (at least annual) basis about the rights of individuals

             who are deaf or hard of hearing under the ADA, the New York State Human

             Rights Law, and the City Law against Discrimination.

89.       Order Defendants Manchanda and Geeta Enterprises:

        i.   to train all of their employees and staff on a regular (at least annual) basis about

             the rights of individuals who are deaf or hard of hearing, and to enforce a policy

             and training process which includes anti-discrimination and anti-harassment

             against customers with disabilities, and prohibits future discrimination against

             Plaintiff and other deaf or hard-of-hearing individuals by educating their

             employees about the communication needs of deaf and hard-of-hearing

             individuals and promotes a culture of providing all customers, disabled and




                                           17
         Case 1:19-cv-00719-GHW Document 1 Filed 01/24/19 Page 18 of 18



                    non-disabled alike, with equal respect and service; and

              i.    to consider the communication needs of deaf individuals who seek their goods

                    and/or services and will affirmatively work with deaf individuals to provide

                    effective auxiliary aids and services to make their services accessible.

        90.     Compensatory damages in an amount to be determined by proof, including all

applicable statutory damages and fines, to Plaintiff for violations of his civil rights under New

York State Human Rights Law and the City Law;

        91.     Plaintiff’s reasonable attorneys’ fees, statutory damages, expenses, and costs of suit

as provided by state and federal law;

        92.     For pre- and post-judgment interest to the extent permitted by law; and

        93.     Such other and further relief as the Court deems just and proper.



                                     DEMAND FOR TRIAL BY JURY

        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands trial by

jury on all issues so triable as of right by jury.




DATED: January 24, 2019                                       LEE LITIGATION GROUP, PLLC

                                                              By: /s/ C.K. Lee_________________
                                                                  C.K. Lee, Esq.
                                                              C.K. Lee (CL 4086)
                                                              Anne Seelig (AS 3976)
                                                              30 East 39th Street, Second Floor
                                                              New York, NY 10016
                                                              Tel.: 212-465-1188
                                                              Fax: 212-465-1181




                                                     18
